DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-15 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 26 January 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ortiz (US 2015/0314682) in view of Tokuchi (US 2019/0258203).  All reference is to Ortiz unless indicated otherwise.

Regarding Claim 1 (Currently Amended), Ortiz teaches a virtual image display device [fig. 3 @28 which can be either fig. 2 @18 and/or fig. 2 @20] configured to display information to a passenger on a vehicle [¶0017, “the vehicle display assembly 28 includes a 3D display 30 configured to present a 3D image to a vehicle occupant (e.g., a driver or a passenger within the vehicle 10)”],
the virtual image display device [fig. 3 @28] comprising 
a first virtual image display unit [fig. 2 @18] configured to display a first virtual image [3D image displayed on fig. 2 @18] as the information [¶0016, “the first graphical display 18 and/or the second graphical display 20 may be configured to present 3D images to a vehicle occupant”], wherein the first virtual image display unit comprises 
a virtual image display portion [fig. 3 @30] configured to display the first virtual image [3D image displayed on fig. 2 @18]; and
a rotating unit [fig. 3 @32] configured to rotate the virtual image display portion [¶0017, “The vehicle display assembly 28 also includes an actuator 32 coupled to the 3D display 30 and configured to adjust an orientation of the 3D display relative to the vehicle occupant.  In certain embodiments, the actuator 32 includes one or more electrical servo motors 34 configured to rotate the display 30 about one or more axes”] in a range [¶0015, “To view the image in three dimensions, the autostereoscopic 3D display is positioned substantially perpendicular to a line-of-sight of the vehicle occupant”] in which the first virtual image [3D image displayed on fig. 2 @18]  is visually recognizable [¶0025, the vehicle display assembly may rotate the display in the direction 70 toward the second head 76, thereby enabling the second occupant to view images on the display in three dimensions. In addition, if the first head 74 is positioned at a different height than the second head 76, the vehicle display assembly may rotate the display in the direction 66 about the horizontal axis 68 to direct the display toward the second head 76”] by the passenger [¶0024, “a vehicle display assembly configured to direct a 3D display toward a driver or a passenger … In certain embodiments, the controller is configured to instruct the actuator to direct the 3D display toward the second head 76 while the second head 76 is directed toward the 3D display.  If both heads 74 and 76 are directed toward the display 30 at the same time, the controller may direct the display toward the driver (e.g., based on a predetermined priority)”]
	Ortiz does not teach the virtual image display portion configured to display the first virtual image in midair and wherein the virtual image display portion comprises: a liquid crystal panel configured to display images based on signals outputted from a controller; and an aerial image forming element inclined obliquely to the liquid crystal panel and configured to display the first virtual image in midair as an operating unit
Tokuchi teaches the virtual image display portion [fig. 3A @31A] configured to display the first virtual image [3D image displayed on display fig. 2 @18] in midair [fig. 3A @10], and wherein the virtual image display portion comprises: 
a liquid crystal panel [ fig. 3B @51, ¶0059, “The same applies to the case where the display device 51 is a liquid crystal display (LCD)”] configured to display images [¶0057, “FIGS. 3A and 3B are diagrams of the principle of an aerial image forming apparatus 31A, which forms an aerial image 10 by transmitting light output from a display device 51 through a dedicated optical plate 52”] based on signals [¶0059, “The optical plate 52 represents an image displayed on the display device 51 in the air by reflecting light output from the display device 51 twice”] outputted from a controller [unlabeled device causing an image to be displayed on 51]; and 
an aerial image forming element [fig. 3A @52] inclined obliquely [fig. 3A] to the liquid crystal panel [fig. 3A @51] and configured to display the first virtual image [3D image displayed on display fig. 2 @18] in midair [¶0059] as an operating unit [¶0057, “aerial image forming apparatus 31A  comprises 51 and 52” to form aerial image 10 as an operating unit]
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate the concept of forming an aerial image from a virtual image, as taught by Tokuchi, into the virtual image display device, taught by Ortiz, in order to display 3D images using a 2D image. 

Regarding Claim 2 (Currently Amended), Ortiz in view of Tokuchi teaches the virtual image display device according to Claim 1, further comprising 
a second virtual image display unit [fig. 2 @20] configured to display a second virtual image [image displayed on fig. 2 @20] on a driver side of the vehicle [¶0016, “As discussed in detail below, the first graphical display 18 and/or the second graphical display 20 may be configured to present 3D images to a vehicle occupant”].

Regarding Claim 7 (New),  Ortiz in view of Tokuchi  teaches the virtual image display device according to Claim 1, wherein 
a light beam [fig. 3A illustrates light rays being emitted by 51 and reflected by 52 to form an aerial image] being emitted from the liquid crystal panel [fig. 3A @51] and entering the aerial image forming element [fig. 3A @52] reflects on the aerial image forming element,. and 
forms the first virtual image [fig. 3A @10] in a space between [fig. 3A illustrates claimed structure] the aerial image forming element [fig. 3A @52] and the passenger [construed as the eye in fig. 3A].

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ortiz in view of Tokuchi and Roche (US 11,232,645). All reference is to Ortiz unless indicated otherwise.

Regarding Claim 3 (Currently Amended), Ortiz in view of Tokuchi teaches the virtual image display device according to Claim 2, wherein 
the second virtual image display unit [fig. 2 @20] displays the second virtual image [image displayed on fig. 2 @20] 
Ortiz in view of Tokuchi does not teach the second virtual image display unit displays a human figure as the second virtual image configured to read information accompanying display of the first virtual image display unit
Roche teaches a second virtual image display unit [fig. 5 @106, col. 7 lines 25-46] displays a human figure [fig. 6A @608, col. 30 lines 43-45, “FIG. 11A is a flow diagram showing a routine 1100 illustrating aspects of a mechanism disclosed herein for generating animation based on inputted text] as a second virtual image [image displayed on fig. 5 @106] configured to read information [construed as received text] accompanying a virtual image [col. 31 lines 44-57, “At 1114, the animation service 104A may output the audio data synchronized with output of combined animation sequences of the avatar that include the one or more first animation sequences and the one or more second animation sequences.  The output may include a virtual environment that includes at least one object in the virtual environment along with the avatar”] 
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate the concept of a virtual display displaying an object that appears to read received text information, as taught by Roche, into the virtual image display device, taught by Ortiz in view of Tokuchi, in order to disseminate information related to a displayed image without requiring a user to look at the display device. e. 
Ortiz in view of Tokuchi and Roche does not teach the human figure is displayed on the second virtual display unit configured to read information displayed on the first virtual display unit 
Before the application was filed providing the correct amount and type of information to the driver of an automobile without distracting the driver from maintaining visual awareness of the environment external to the automobile was a recognized problem. 
At the time there were a finite number of identified predictable potential solutions to the recognized problem.  To prevent visual distraction, one possible solution was to present visual information in a non-visual format so the driver could obtain desired information without affecting their visual scan of the exterior environment.
One of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.
Therefore, it would have been obvious to one of ordinary skill in the art before the application was filed to provide information from a first virtual display unit, located in a position that requires interrupting the driver’s external visual scan, as spoken output from the second virtual display unit, located near the driver, in order to provide the driver with virtual information without distracting the driver’s visual awareness of the environment external to the automobile.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Ortiz in view of Tokuchi in view of Tanneberger (US 2015/0212641).  All reference is to Ortiz unless indicated otherwise.

Regarding Claim 4 (Currently Amended) Ortiz in view of Tokuchi teaches the virtual image display device according to Claim 1, wherein
the rotating unit [fig. 3 @32] rotates the first virtual image display portion [fig. 3 @30] 
Ortiz in view of Tokuchi does not teach the first virtual image display unit further comprises: a sensor configured to detect a position of a target approaching the operating unit, and a determining unit configured to determine whether the operating unit has been pressed down based on the position of the target detected by the sensor, and wherein the rotating unit rotates the sensor with the virtual image display portion
Tanneberger teaches display an operating unit [fig. 5a @190, ¶0077, “FIG. 5a thus shows a virtual operating element 190 which may, for example, be a virtual touch area, which is also referred to as a button”] as the virtual image, 
the virtual image display unit [fig. 4 @110] further includes a sensor [fig. 4 @120] configured to detect a position of a target approaching the operating unit, and 
a determining unit [fig. 3 @130] configured to determine whether the operating unit has been pressed down [fig. 6 @S130 (yes/no)] based on the position of the target [¶0056 teaches sensors detecting target in detection area 170 and fig. 3 illustrates the area of detection area 170] detected by the sensor [¶0083, “an attempt is then made to register a presence of the touch element 150 in the detection area 170.  In a step S120, a time period is measured accordingly for this purpose.  In a step S130, an attempt is made to register a touch.  If such a touch is registered here, the action associated with the touch is triggered or performed in a step S140, before the method ends in a step S150”], and 
the sensor [fig. 3 @120] rotates with [¶0062, “Thus, the sensors 120 can be implemented completely or partially as part of the touch-sensitive display elements 110”] the virtual image display portion [fig. 3 @110]
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate a touchless input device, as taught by Tanneberger, into the virtual display system taught by Ortiz in view of Tokuchi, in order to prevent the touch input from being disturbed by motion of the motor vehicle (Tanneberger: ¶0025).

Regarding Claim 5 (Original), Ortiz in view of Tokuchi in view of Tanneberger teaches the virtual image display device according to Claim 4, wherein
the sensor [Tanneberger: fig. 2 @120-2] is a depth sensor [sensors determine depth of target by determining if target is located in detection area fig. 4 @180 or fig. 4 @170] provided on an opposite side of the target [Tanneberger: fig. 2 @150] with the operating unit [Tanneberger: construed as surface of display unit fig. 2 @140] sandwiched.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ortiz in view of Tokuchi, Soh (US 2017/0322760), and Kuwabara (US 2006/0109197) All reference is to Ortiz unless indicated otherwise.

Regarding Claim 6 (Previously Presented), Ortiz in view of Tokuchi teaches the virtual image display device according to Claim 1, wherein 
the first virtual image display unit [fig. 2 @20] is movable [¶0016, “Accordingly, the vehicle display assembly is configured to monitor the position of the occupant head, and to adjust an orientation of the display (e.g., the first display 18 and/or the second display 20) based on the occupant head position.”] in an inside [fig. 2 @12] of the vehicle [fig. 1 @10]
Ortiz in view of Tokuchi does not teach the image display unit is movable in a longitudinal direction and a lateral direction 
Soh teaches a display unit [fig. 3A @210] is movable in a longitudinal direction [¶0131, “To solve this problem, the vehicle control device or the vehicle according to the present invention may include a first display 210 located on the center fascia, a second display 220 located at a lower side of the first display 210, and a guide for guiding a movement of at least one of the first and second displays 210 and 220 in a direction from front to rear sides of the vehicle”] 
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate means to move a passenger display unit from the front of a vehicle towards the rear seat of a vehicle, as taught by Soh, into the virtual image display taught by Ortiz in view of Tokuchi, in order to move the display unit closer to passengers in the rear seat
Ortiz in view of Tokuchi in view of Soh does not teach moving the display unit in a lateral direction
Kuwabara teaches moving a display unit [fig. 11A @201b] in a lateral direction [fig. 11B @201b illustrates lateral movement along tracks 202]
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate means to move a passenger display unit laterally, as taught by Kuwabara, into the virtual image display taught by Ortiz in view of Tokuchi in view of Soh, in order to provide a more flexible and convenient way to arrange vehicle display devices (Kuwabara: ¶0008).

Claims 8, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ortiz in view of Tokuchi and Wang (US 2016/0259365). All reference is to Ortiz unless indicated otherwise.

Regarding Claim 8 (New), Ortiz in view of Tokuchi teaches the virtual image display device according to Claim 1 wherein
the first virtual image display unit [fig. 2 @20; Tokuchi: fig. 3A teaches an aerial display unit comprising a virtual image display portion fig. 3A @31A and ¶0017 teaches a rotating part for rotating the virtual image display portion about a vertical axis] 
Ortiz in view of Tokuchi does not teach the first display unit comprises:  a flat part extending in both of a longitudinal direction and a lateral direction of the vehicle in an inside of the vehicle; and an inclination part extending diagonally upward from the flat part, and wherein the image display portion and the rotating part are provided on the flat part of the first display unit

Wang teaches a first display unit [fig. 3A @10] comprises:  
a flat part extending in both of a longitudinal direction and a lateral direction of the vehicle in an inside of the vehicle [fig. 3A @120]; and 
an inclination part extending diagonally upward from the flat part [fig. 3A @130], wherein the aerial display unit and the rotating unit are provided on the flat part of the first display unit
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate a display device on a horizontal plane extending in both a longitudinal direction and a lateral direction of the vehicle in an inside of the vehicle, as taught by Wang into the virtual image display device taught by Tokuchi and Wang in order to convert an image displayed on the horizontal display device into a vertical oriented aerial image 
Ortiz in view of Tokuchi and Wang does not teach the aerial display portion and the rotating part are provided on the flat part of the first virtual image display unit
Ortiz in view of Tokuchi further teaches (¶0004, it is desirable to position a 3D display device so that the displayed image is perpendicular to the line of sight of a viewer and that due to variations in vehicle seating positions the displayed image may need to be rotated about a vertical axis to be perpendicular to the line of sight of a vehicle driver or passenger) and (Tokuchi: fig. 3A that the display device 51 projecting a vertical image 10 can be oriented in the perpendicular to the vertical image or in the horizontal plane). 
One of ordinary skill in the art would understand that a display device generating an aerial image should be placed in the horizontal plane of a vehicle interior in order to create an aerial image in the vertical plane that is perpendicular to the line of sight of a vehicle occupant. Therefore, it would have been obvious to one of ordinary skill in the art before the application was filed to position the aerial display device, taught by Ortiz in view of Tokuchi in the flat portion of the first virtual image display unit, taught by Wang, in order to project an aerial image aerial in the vertical plane. 
Before the application was filed one of ordinary skill in the art would have understood that one means of rotating the vertically oriented aerial image would have been to place the servo rotating the display device to be perpendicular to the user’s line of sight could be positioned in the same horizontal area where the display device was positioned in order to rotate the aerial image about the vertical axis, with a reasonable expectation of success. 


Regarding Claim 11 (New), Ortiz in view of Tokuchi and Wang teach the virtual image device according to Claim 8, wherein the first virtual image display unit comprises 
a display [Wang: fig. 3A @130] provided in the inclination part of the first virtual display unit [Wang: fig. 3A @10].

Regarding Claim 12 (New), Ortiz in view of Tokuchi and Wang teach the virtual image display device according to Claim 11, wherein 
the display [Wang: fig. 3A @130] displays at least one of vehicle information, road information, and risk information [¶0099, “The second flexible display device 130 may display a second display image IMG2. The second display image IMG2 may include information of the vehicle, such as, for example, miles per hour of the vehicle and inside temperature of the vehicle, external information of the vehicle, such as, for example, outside temperature of the vehicle and outside humidity of the vehicle, navigation information, driving related information, navigational information, and multimedia information, such as, for example, music, a game, TV, and a movie”].

Regarding Claim 13 (New), Ortiz in view of Tokuchi and Wang teach the virtual image display device according to Claim 11, wherein
 the display [Wang: fig. 3A @130] is detached [Wang: fig. 3A illustrates 130 and 120 separated by transmission mode selector] from the virtual image display portion [Wang: fig. 3A @120].

Regarding Claim 14 (New), Ortiz in view of Tokuchi and Wang teach the virtual image display device according to Claim 11, wherein 
the virtual image display portion [Wang: fig. 3A @120 (flat portion)] is provided between the display [Wang: fig. 3A @130] and the passenger [construed as the position where a passenger seated in the front right or a rear seat of the vehicle illustrated in fig. 3A would be positioned].

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ortiz in view of Tokuchi and Knittl (US 2017/0262057). All reference is to Ortiz unless indicated otherwise.

Regarding Claim 15 (New), Ortiz in view of Tokuchi teaches the virtual image display device according to Claim 1 wherein,
the second virtual image display unit [fig. 2 @20]
Ortiz in view of Tokuchi does not teach the display unit comprises: a flat part extending in both of a longitudinal direction and a lateral direction of the vehicle in an inside of the vehicle; and an inclination part extending diagonally upward from the flat part
Knittl teaches a display unit [fig. 2 @14] comprises: 
a flat part [fig. 2 @24] extending in both of a longitudinal direction and a lateral direction of the vehicle in an inside of the vehicle [fig. 2 illustrates the claimed structure]; and 
an inclination part [fig. 2 @20] extending diagonally upward from the flat part [fig. 2 illustrates the claimed structure]
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate the concept of a bendable display comprising a flat portion and an inclined portion, as taught by Knittl, into the virtual image display device taught by Ortiz in view of Tokuchi in order to form a bent edge where a driver can easily move (Knittl: ¶0012). 

Allowable Subject Matter
Claims 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas M Wilson whose telephone number is (571)272-5640. The examiner can normally be reached 1000-1900. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Douglas M Wilson/           Examiner, Art Unit 2694